Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30th, 2022 has been entered and, therefore, the finality of the last action is withdrawn.
Response to Arguments
	Applicant has filed Remarks dated August 30th, 2022, amending claims 1, 7, 9, and 15; cancelling claims 5, 10, and 19; presenting new claims 21 to 23; and leaving claims 2-4, 6, 8, 11-14, 16-18, and 20 in their original form.
	Regarding the 35 U.S.C. §103 rejections on claims 1 to 6, and 8, Applicant has amended claims rendering the arguments moot. However, they have been considered.
In particular, Applicant describes the invention in Huang (US Publication No. 20160295809), including how air is drawn into a collecting part through cavities but notes that Huang does not teach (a) air channels configured to emit air flow in a continuous and laminar manner, (b) a growing platform comprising a growing surface that includes a plurality of air channels extending from the first end to the second end of the growing surface and the first side to the second side of the growing surface, or (c) a return duct in Huang’s heating system.
Examiner agrees that Huang does not expressly teach (a), but does not find the arguments regarding (b) or (c) persuasive. For (a), Examiner notes that the Final Rejection relied upon Huang in view of Chambers (US Publication No. 5553417) to teach the continuous and laminar flow. For (b), examiner notes that the cavities of Huang would appear to form a plurality of air channels as claimed. For (c), examiner notes that a return duct of Huang would inherently be in the system as the air must be introduced to the air blower somehow, but the argument is well understood yet moot as claims have been amended, and there is a new grounds of rejection. 
Applicant also rebuts the use of Chambers (US Publication No. 5553417) by first noting that Chambers does not teach “a growing platform comprising a growing surface that incudes a plurality of air channels extending from the first end to the second end of the growing surface and the first side to the second side of the growing surface” as recited in independent claim 1 (now amended). Examiner notes the foraminous table in Figure 4 is in the form of a grating as noted by Applicant and while Applicant does make a point that Chambers does have an air distribution panel located underneath the foraminous table, the prior art now applied addresses the point. 
Therefore, the argument is moot with regards to the previous Final Rejection because the claims have been amended and there is a new grounds of rejection presented in the current Office Correspondence.
Regarding the 35 U.S.C. §103 rejections on claim 7, Applicant has amended the independent claim and claim 7, rendering the arguments moot. However, they have been considered.
In particular, Applicant notes that Gasmer’s (US Publication No. 20170142912) porous hose is positioned along the growing panel between rows of openings on the growing panel, and as such, does not provide for a plurality of air channels extending from the first end to the second end of the growing surface and the first side to the second side of the growing surface, the air channels configured to emit air flow in a continuous and laminar manner as recited in independent claim 1 (now amended). 
In the context of the amended limitations and the previously art applied, examiner finds the argument persuasive because the flow velocities (though taught) may be in a different context than the rest of the previously applied art as Applicant has noted. However, the argument is moot with regards to the previous Final Rejection because the claims have been amended and there is a new grounds of rejection presented in the current Office Correspondence.
Regarding the 35 U.S.C. §103 rejections on claims 9 to 14, Applicant has amended claims rendering the arguments moot. However, they have been considered and are addressed in the new grounds of rejection presented in the current Office Correspondence. 
Regarding the 35 U.S.C. §103 rejections on claims 15 to 20, Applicant has amended claims rendering the arguments moot. However, they have been considered and are addressed in the new grounds of rejection presented in the current Office Correspondence. 
Drawings
The drawings are objected to because 
Claim 9 claims “a base” and “an inlet port” which are not expressly identified in the drawings in at least Figure 3. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 6, 7, 9, 11, 13, 15, 16, 17, and 20 to 23 are objected to because of the following informalities: 
In claim 1 line 11, Applicant cites "a plurality of plants".  It is respectfully recommended to amend language to read "[the plurality of plants".
In claim 1 line 19, Applicant cites "…the air channels…". It is respectfully recommended to amend language to read “…the plurality of air channels…"
In claim 3 lines 1 to 2, Applicant cites “wherein in the plurality of plants is selected from the group consisting of…”. It is respectfully recommended to amend language to read “wherein [a group consisting of…”.
In claim 6 line 2, Applicant cites “…is selected from the group consisting of…”. It is respectfully recommended to amend language to read “…is selected from a group consisting of…”.
In claim 7 lines 1 to 2, Applicant cites “wherein the flow of air is emitted…”. It is respectfully recommended to amend language to read “wherein the air flow is emitted…”.
In claim 9, Applicant cites “…to receive and support one of more plant…” in lines 2 to 3 and “…a plurality of plants…” in line 9. It is respectfully recommended to amend language to read “…to receive and support a plurality of s…” and “…[the plurality of plants…”, respectively. 
In claim 11 line 2, Applicant cites “…is selected from the group consisting of…”. It is respectfully recommended to amend language to read “…is selected from a group consisting of…”.
In claim 13 lines 1 and 2, Applicant cites “wherein in the plurality of plants is selected from the group consisting of…”. It is respectfully recommended to amend language to read “wherein [a group consisting of…”.
In claim 15 line 2 and line 6, Applicant cites "…a plurality of plants…".  It is respectfully recommended to amend language to read "…[a] the plurality of plants…".
In claim 15 line 5, line 6, line 14, and line 15, Applicant cites "…the growing surface…". It is respectfully recommended to amend language to read "…the at least one growing surface…".
In claim 15 line 10, line 12, and line 16, Applicant cites "…the at least one growing platform…". It is respectfully recommended to amend language to read "…the 
In claim 15 lines 11 to 12, Applicant cites "…the air return duct…". It is respectfully recommended to amend language to read "…the at least one 
In claim 16 line 1, Applicant cites “where the at least one growing platform is…”. It is respectfully recommended to amend language to read “where the 
In claim 17 lines 1 and 2, Applicant cites “wherein in the plurality of plants is selected from the group consisting of…”. It is respectfully recommended to amend language to read “wherein [a group consisting of…”.
In claim 20 lines 1 and 2, Applicant cites “…is selected from the group consisting of…”. It is respectfully recommended to amend language to read “…is selected from a group consisting of…”.
In claim 21 lines 1 and 2, Applicant cites "…wherein the air channels are…". It is respectfully recommended to amend language to read “…wherein the plurality of air channels are…" or to make similar type of amendment. 
In claim 22 lines 1 and 2, Applicant cites "…wherein the air channels are…". It is respectfully recommended to amend language to read “…wherein the plurality of air channels are…" or to make similar type of amendment. 
In claim 23 line 1, Applicant cites "…wherein the air channels are…". It is respectfully recommended to amend language to read “…wherein the plurality of air channels are…" or to make similar type of amendment. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-14, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chambers (US Publication No. 5553417).
Regarding claim 9, Chambers teaches a plant growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4), comprising: 
a base (15b, lower extension 15b of the plenum) having a growing surface (10, foraminous table) configured to receive and support one or more plant (Figure 1, 11, plants),
the qrowinq surface (10, foraminous table) havinq a first end (annotated Figure 1), a second end (annotated Figure 1), a first side (annotated Figure 4) and a second side (annotated Figure 4), 
the base (15b, lower extension 15b of the plenum) comprising a plurality of air channels (the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table, which is part of the base, must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function; Figure 4; column 2 line 66) extendinq from the first end (annotated Figure 1) to the second end (annotated Figure 1) of the qrowinq surface (10, foraminous table) and the first side (annotated Figure 4) to the second side (annotated Figure 4) of the growinq surface (10, foraminous table), 
the air channels (the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table, which is part of the base, must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function; Figure 4; column 2 line 66) confiqured plants), 
the base (15b, lower extension 15b of the plenum) defining a plenum (Figures 1 and 4) configured to supply air to the plurality of air channels (the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table, which is part of the base, must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function; Figure 4; column 2 line 66: FIG. 4 best illustrates the table in the form of a grating 10.) 
and an inlet port (25, opening) communicating with the plenum (Figure 1 and 4, 15b, lower extension 15b of the plenum), 
the inlet port (25, opening) configured to receive a source of air from at least one air supply source (20, fan, Figure 1) via at least one air supply duct (15, plenum; Figure 1).
Regarding claim 11, as applied to claim 9, Chambers teaches the invention as described above and further teaches wherein the at least one air supply source (Chambers: 20, fan, Figure 1) is selected from the group consisting of a single, dedicated HVAC unit or system, at least one central HVAC unit or system responsible for providing conditioned air flow(s) to a building or dwelling, and combinations thereof (Chambers: Figure 1, partitioned compartment containing 20, 15c, 15a, and plenums 15).
Regarding claim 12, as applied to claim 9, Chambers teaches the invention as described above and further teaches wherein the at least one growing platform (Chambers: column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) is substantially rectangular in shape (Chambers: Figure 4; column 2 line 66; examiner’s position that if the table forms a grid then Figure 4 represents at least a rectangular shape).
Regarding Claim 13, as applied to claim 9, Chambers teaches the invention as described above and further teaches wherein in the plurality of plants is selected from the group consisting of trees, vegetable and fruit-bearing plants, flowering and non-flowering plants, shrubs, bushes, cacti herbs, grasses, ferns, mosses, weeds, and combinations thereof. (It is noted that the claimed plants is derived from an intended use limitation recited in claim 9, above. Although Chambers doesn’t specifically specify what type of plants, plants 11 are, it is the examiner’s position that Chamber’s device is capable of growing at least one of the claimed plants within this group).
Regarding Claim 14, as applied to claim 13, Chambers teaches the invention as described above and further teaches wherein the flowering plants are cannabis plants. (It is noted that the claimed plants is derived from an intended use limitation recited in claim 9, above. Although Chambers doesn’t specifically specify what type of plants, plants 11 are, it is the examiner’s position that Chamber’s device is capable of growing cannabis plants).  
Regarding claim 22, as applied to claim 9, Chambers teaches the invention as described above and further teaches wherein the air channels are arranged in a grid-like pattern (Chambers: Figure 4, column 2 line 66; the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Publication No. 5553417) in view of Gomi (US Publication No. 20180014475 A1).
Regarding claim 1, Chambers teaches a growing platform system (Figure 1, column 1 lines 65 to 67) for the optimization of growing conditions (abstract: growth chamber) associated with a plurality of plants (Figure 1, 11, plants), comprising: 
at least one air supply source (20, fan, Figure 1); 
(…omitted claim language…) attached to the at least one air supply source (20, fan, Figure 1); and 
at least one growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4), the at least one growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) being connected (Figure 1; column 2 lines 38 to 41: The air then flows through a receiving plenum 13 and a velocity reduction means 14 into a plenum 15 containing coils 15a for heating and cooling and which extends as at 15b beneath and across the table 10) to the at least one air supply source (20, fan, Figure 1) the at least one growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) comprising:
 a growing surface (foraminous table, 10) adapted to receive and support a plurality of plants (Figure 1, 11, plants; column 2 liens 34 to 38), the growing surface (foraminous table, 10) having a first end (annotated Figure 1), a second end (annotated Figure 1), a first side (annotated Figure 4) and a second side (annotated Figure 4) 
at least one air supply duct (the lower extension 15b of the plenum) (…omitted claim language…) attached to the at least one air supply source (20, fan, Figure 1): and 
a plurality of air channels (the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function; Figure 4; column 2 line 66) extending from the first end (annotated Figure 1) to the second end (annotated Figure 1) of the growing surface (10, foraminous table) and the first side (annotated Figure 4) to the second side (annotated Figure 4) of the growing surface  (10, foraminous table), the air channels (column 2 lines 34 to 38; Figure 4; column 2 line 66) configured to emit air flow in a continuous and laminar manner (column 1 lines 18 to 33) 
[AltContent: textbox (Chambers: Figure 4)]
    PNG
    media_image1.png
    441
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    377
    824
    media_image2.png
    Greyscale
[AltContent: textbox (Chambers: Figure 1)]
 However, Chambers does not expressly teach 
at least one return duct selectively1 attached to the at least one air supply source; and
at least one air supply duct selectively1 attached to the at least one air supply source.
Gomi teaches at least one return duct (15, air exhaust duct) selectively attached to the at least one air supply source (5A, first air conditioner or 5B, second air conditioner; Figure 5 depicts 5A with blower 57; paragraph 0031; paragraphs 0037 and 0038 describes an air conditioning switching device 6); and 
at least one air supply duct (14, air intake pipe) selectively attached to the at least one air supply source (5A, first air conditioner or 5B, second air conditioner; Figure 5 depicts 5A with blower 57; paragraph 0031; paragraphs 0037 and 0038 describes an air conditioning switching device 6) to provide a plant growth apparatus configured to rapidly change and control the environmental conditions of the growth space (paragraph 0007) and to provide redundancy.
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Chambers to include at least one return duct selectively attached to the at least one air supply source; and at least one air supply duct selectively attached to the at least one air supply source in view of Gomi to provide a plant growth apparatus configured to rapidly change and control the environmental conditions of the growth space and to provide redundancy.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one growing platform (Chambers: column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) is substantially rectangular in shape (Chambers: Figure 4; column 2 line 66; examiner’s position that if the table forms a grid then Figure 4 represents at least a rectangular shape).
Regarding Claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein in the plurality of plants is selected from the group consisting of trees, vegetable and fruit-bearing plants, flowering and non-flowering plants, shrubs, bushes, cacti herbs, grasses, ferns, mosses, weeds, and combinations thereof. (it is noted that the claimed plants is derived from an intended use limitation recited in claim 1, above. Although Chambers doesn’t specifically specify what type of plants, plants 11 are, it is the examiner’s position that Chamber’s device is capable of growing at least one of the claimed plants within this group, and therefore the combined teachings of Chambers in view of Gomi is capable of growing at least one of the claimed plants within this group).
Regarding Claim 4, as applied to claim 3, the combined teachings teach the invention as described above and further teach wherein the flowering plants are cannabis plants. (It is noted that the claimed plants is derived from an intended use limitation recited in claim 1, above. Although Chambers doesn’t specifically specify what type of plants, plants 11 are, it is the examiner’s position that Chamber’s device is capable of growing cannabis plants and therefore the combined teachings of Chambers in view of Gomi is capable of growing cannabis plants.
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one air supply source (Chambers: 20, fan, Figure 1) is selected from the group consisting of a single, dedicated HVAC unit or system, at least one central HVAC unit or system responsible for providing conditioned air flow(s) to a building or dwelling, and combinations thereof (Chambers: Figure 1, partitioned compartment containing 20, 15c, 15a, and plenums 15).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising at least one plenum (Chambers: 15, plenum), the at least one plenum (Chambers: 15, plenum) being (…omitted claim language…) attached to the at least one air supply source (Chambers: 20, fan, Figure 1) and the at least one air supply duct (Chambers: the lower extension 15b of the plenum).
However, the combined teachings to do not expressly teach further comprising at least one plenum, the at least one plenum being selectively attached to the at least one air supply source and the at least one air supply duct.
Gomi further teaches at least one plenum (Chambers: 6, an air conditioning switching device; Figure 5), the at least one plenum (Chambers: 6, an air conditioning switching device; Figure 5) being selectively attached to the at least one air supply source (5A, first air conditioner or 5B, second air conditioner; Figure 5 depicts 5A with blower 57; paragraph 0031;) and the at least one air supply duct (Chambers: 71A or 71B, air supply pipes; paragraph 0036) to provide a plant growth apparatus configured to rapidly change and control the environmental conditions of the growth space (paragraph 0007) and to provide redundancy.
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include at least one plenum, the at least one plenum being selectively attached to the at least one air supply source and the at least one air supply duct in view of the further teachings of Gomi to provide a plant growth apparatus configured to rapidly change and control the environmental conditions of the growth space and to provide redundancy.
Regarding claim 21, as applied to claim 1, the combined teachings further teach wherein the air channels are arranged in a grid-like pattern (Chambers: Figure 4, column 2 line 66; the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Publication No. 5553417) in view of Gomi (US Publication No. 20180014475 A1) as applied to claim 1 in further view of Breukel (Foreign Patent WO 2017086775 A1).
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach wherein the flow of air is emitted from the plurality of air channels at a velocity of less than 150 feet per second.
Breukel teaches wherein the flow of air (8, air flow; Figures 1 and 3) is emitted from the plurality of air channels (31, perforation holes in 30, main perforated plate; page 5 lines 18 to 22; Figures 1 and 3) at a velocity of less than 150 feet per second (page labeled 3 lines 1 to 3; claim 7 of prior art; page 5 lines 18 to 22) to prevent the formation of turbulent flow condition in a CE2 space while controlling temperature, humidity, and air composition (page labeled 1 lines 30 to 31; Page labeled 6 lines 7 to 10).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the flow of air is emitted from the plurality of air channels at a velocity of less than 150 feet per second in view of the teachings of Breukel to prevent the formation of turbulent flow condition in a CE space while controlling temperature, humidity, and air composition.
Claim 15-18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Publication No. 5553417) in view of Gomi (US Publication No. 20180014475 A1).
Regarding claim 15, Chambers teaches 
A method for optimizing the growing and proliferation conditions (abstract: growth chamber) of a plurality of plants (Figure 1, 11, plants), 
the method (column 2 lines 33 to 52) comprising the steps of: 
disposing a plurality of plants (Figure 1, 11, plants) in or on at least one growing surface (10, foraminous table) of a growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) of a growing platform system (Figure 1, column 1 lines 65 to 67), 
the growing platform system (Figure 1, column 1 lines 65 to 67) comprising: 
at least one air supply source (20, fan, Figure 1), 
the qrowinq surface (10, foraminous table) adapted to receive and support a plurality of plants (Figure 1, 11, plants), 
the growing surface (10, foraminous table) havinq a first end (annotated Figure 1), a second end (annotated Figure 1), a first side (annotated Figure 4) and a second side (annotated Figure 4); 
at least one air supply duct (15, plenum; Figure 1) (…omitted claim language…) attached to the at least one air supply source (20, fan, Figure 1); 
at least one return duct (13, a receiving plenum, Figure 1) (…omitted claim language…) attached to the at least one air supply source (20, fan, Figure 1); 
and the at least one growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) being connected to the at least one air supply source (20, fan, Figure 1) via the at least one air supply duct (15, plenum; Figure 1) or the air return duct (13, a receiving plenum, Figure 1), 
the at least one growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) comprising 
a plurality of air channels (the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function; Figure 4; column 2 line 66) extending from the first end (annotated Figure 1) to the second end (annotated Figure 1) of the growing surface (10, foraminous table) and the first side (annotated Figure 4)  to the second side (annotated Figure 4) of the qrowinq surface (10, foraminous table) to deliver a substantially continuous and laminar flow of air (column 1 lines 18 to 33) to the plurality of plants (Figure 1, 11, plants), 
the at least one growing platform (column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) being disposed between the at least one air supply duct (15, plenum; Figure 1) and the at least one return duct (13, a receiving plenum, Figure 1); 
and delivering a continuous and substantially laminar flow of air (column 1 lines 18 to 33) to the plurality of plants (Figure 1, 11, plants) via the growing platform system (Figure 1, column 1 lines 65 to 67).
However, Chambers does not expressly teach 
at least one air supply duct selectively3 attached to the at least one air supply source.
at least one return duct selectively3 attached to the at least one air supply source; 
Gomi teaches at least one air supply duct (14, air intake pipe) selectively attached to the at least one air supply source (5A, first air conditioner or 5B, second air conditioner; Figure 5 depicts 5A with blower 57; paragraph 0031; paragraphs 0037 and 0038 describes an air conditioning switching device 6)
at least one return duct (15, air exhaust duct) selectively attached to the at least one air supply source (5A, first air conditioner or 5B, second air conditioner; Figure 5 depicts 5A with blower 57; paragraph 0031; paragraphs 0037 and 0038 describes an air conditioning switching device 6); 
to provide a plant growth apparatus configured to rapidly change and control the environmental conditions of the growth space (paragraph 0007) and to provide redundancy.
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Chambers to include at least one air supply duct selectively attached to the at least one air supply source, at least one return duct selectively attached to the at least one air supply source in view of Gomi to provide a plant growth apparatus configured to rapidly change and control the environmental conditions of the growth space and to provide redundancy.
Regarding claim 16, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein the at least one growing platform (Chambers: column 2 lines 61 to 63; 21, suitable support, in conjunction with lower extension 15b of the plenum; Figure 4) is substantially rectangular in shape (Chambers: Figure 4; column 2 line 66; examiner’s position that if the table forms a grid then Figure 4 represents at least a rectangular shape).
Regarding Claim 17, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein in the plurality of plants is selected from the group consisting of trees, vegetable and fruit-bearing plants, flowering and non-flowering plants, shrubs, bushes, cacti herbs, grasses, ferns, mosses, weeds, and combinations thereof. (it is noted that the claimed plants is derived from an intended use limitation recited in claim 15, above. Although Chambers doesn’t specifically specify what type of plants, plants 11 are, it is the examiner’s position that Chamber’s device is capable of growing at least one of the claimed plants within this group, and therefore the combined teachings of Chambers in view of Gomi is capable of growing at least one of the claimed plants within this group).
Regarding Claim 18, as applied to claim 17, the combined teachings teach the invention described above and further teach wherein the flowering plants are cannabis plants. (It is noted that the claimed plants is derived from an intended use limitation recited in claim 1, above. Although Chambers doesn’t specifically specify what type of plants, plants 11 are, it is the examiner’s position that Chamber’s device is capable of growing cannabis plants and therefore the combined teachings of Chambers in view of Gomi is capable of growing cannabis plants.
Regarding claim 20, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein the at least one air supply source (Chambers: 20, fan, Figure 1) is selected from the group consisting of a single, dedicated HVAC unit or system, at least one central HVAC unit or system responsible for providing conditioned air flow(s) to a building or dwelling, and combinations thereof (Chambers: Figure 1, partitioned compartment containing 20, 15c, 15a, and plenums 15).
Regarding claim 23, as applied to claim 15, the combined teachings further teach wherein the air channels are arranged in a grid-like pattern (Chambers: Figure 4, column 2 line 66; the foraminous table allows air to pass as described in column 2 lines 34 to 38, it is examiner’s position that the table must have at least some sort of passage or passages that are substantially equivalent to those of the applicants in order to function). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakaminami (US Publication No. 20170258010) teaches a plant cultivation method and facility.
	Snyder (US Publication No. 20170354100) teaches a safety grow pod. 
Palmieri (US Publication No. 20160066516) teaches secure and externally controllable growing enclosure.
Arbel (US Publication No. 20100257878) teaches a method and system for heating and dehumidifying.
Truhan (US Patent No. 3124903) teaches a controlled environment room system. 
Fogg (US Patent No. 4292762) teaches a modular transportable controlled environment agriculture facility. 
Dufresne (US Publication No. 20180125016) teaches a multi-level horizontal air flow distribution system. 
Wescott (US Publication No. 20140047765) teaches suspended portable garden with greenhouse. 
Nesher (US Patent No. 3303771) teaches a ventilated ceiling construction. 
Daas (US Publication No. 20130160362) teaches an apparatus and method for growing one or more plants.
Gagne (US 20170223912) teaches a controlled growth chamber (1, apparatus) that is used for growing marijuana (title) and that provides similar functionality (paragraphs 0007, 0022, and 0131).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bolded only to emphasize particular limitation not expressly taught by Chambers.
        2 In the context of the prior art, CE means “controlled environment” (page labeled 1 lines 13 to 15)
        3 Bolded only to emphasize particular limitation not expressly taught by Chambers.